IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-64,992-01 & WR-64,992-02


EX PARTE ROGER WAYNE MCGOWEN





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NO. 448450 IN THE 339th DISTRICT COURT

HARRIS COUNTY



Per Curiam.  



O R D E R


	This is a post conviction application for writ of habeas corpus filed pursuant to the
provisions of Article 11.071, Tex. Code Crim. Proc.
	In June 1987, applicant was convicted of the offense of capital murder.  The jury
answered the special issues submitted pursuant to Article 37.071, Tex. Code Crim.
Proc., and the trial court, accordingly, set punishment at death.  This Court affirmed
applicant's conviction and sentence on direct appeal.  McGowen v. State, No. 69,855 slip
op. (Tex. Crim. App. Dec. 2, 1992)(unpublished).
	Applicant presents two allegations in his application in which he challenges the
validity of his conviction and resulting sentence.  The trial judge entered findings of fact
and conclusions of law.  The trial judge recommended relief be denied.
	This Court has reviewed the record with respect to the allegations made by
applicant.  We adopt the trial judge's findings and conclusions.  Based upon the trial
court's findings and conclusions and our own review, the relief sought is denied.
	This Court has also reviewed a document entitled "Amended Application for Writ
for Habeas Corpus."  Applicant presents ten allegations in this "amended" application. 
Because this document was filed after the deadline provided for an initial application for
habeas corpus, we find it to be a subsequent application.  See Art. 11.071.  We further
find that the allegations fail to meet one of the exceptions provided for in Section 5 of
Article 11.071 and, thus, we dismiss this subsequent application as an abuse of the writ. 
In dismissing the subsequent application, we also expressly reject all findings and
conclusions related to the claims presented therein.
	IT IS SO ORDERED THIS THE    13th     DAY OF   September   , 2006.

Do Not Publish